ORDER

PER CURIAM.
Appellant, Levi James, appeals the judgment of the Circuit Court of the City of St. Louis entered after a jury convicted him of second degree murder, RSMo § 565.021 (1994), and armed criminal action, RSMo § 571.015 (1994). He also appeals the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal file and find no error in the judgment of the trial court. We further find *550the judgment of the motion court is based on findings of fact and conclusions of law that are not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the trial and motion court pursuant to Rules 30.25(b) and 84.16(b). A memorandum explaining the reasons for our decision is provided solely for the use of the parties involved.